                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


HARRY RAVALESE,
  Plaintiff,

    v.
                                                              No. 3:16-cv-1642 (VAB)
TOWN OF EAST HARTFORD, et al.,
   Defendants.


    RULING AND ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT

         On February 15, 2019, the Town of East Hartford (“East Hartford”), Kathryn Weaver,

John and Jane Doe, and Scott Sansom (collectively, “Defendants”) moved for partial summary

judgment as to a number of the claims brought by Harry Ravalese (“Plaintiff”) in this civil rights

action. Defendants’ Partial Motion for Summary Judgment, dated Feb. 15, 2019 (“Defs.’ Mot.”),

ECF No. 80; Memorandum of Law in Support of Defs.’ Mot., dated Feb. 15, 2019 (“Defs.’

Mem.”), ECF No. 80-1; Local Rule 56(a)(1) Statement of Material Facts, dated Feb. 15, 2019

(“Defs.’ SMF”), ECF No. 80-2.

         On April 22, 2019, Mr. Ravalese opposed the motion. Plaintiff’s Opposition to Defs.’

Mot., dated Apr. 22, 2019 (“Pl.’s Opp.”), ECF No. 87; Local Rule 56(a)(2) Statement, dated Apr.

22, 2019 (“Pl.’s SMF”), ECF No. 87-1.

         For the reasons explained below, the Court GRANTS IN PART AND DENIES IN

PART Defendants’ motion for partial summary judgment.

         The Court grants summary judgment to Defendants as to the following of Plaintiff’s

claims: (1) all claims against Jane Doe; (2) the claim for malicious prosecution under 42 U.S.C.

§ 1983; (3) the claim of false arrest under 42 U.S.C. § 1983; (4) the Monell claim against East

Hartford and Chief Sansom; (5) the official capacity claims against Officer Weaver, John Doe,
and Chief Sansom, which are duplicative of the Monell claim; (6) the claims of negligence

arising from the officers’ investigation and arrest of Plaintiff only; (7) the claim of intentional

infliction of emotional distress arising from the officers’ investigation and arrest only; (8) the

claim of negligent infliction of emotional distress arising from the officers’ investigation and

arrest only; (9) the claim of recklessness arising from the officers’ investigation and arrest only;

(10) the claims under Article I, §§ 8 and 20 of the Connecticut Constitution; and (11) the claims

of municipal liability under CONN. GEN. STAT. § 52–557n that are based on the claims of

negligence arising from the officers’ investigation and arrest only.

            The Court denies Defendants’ motion with respect to the following claims: (1) the claim

of municipal liability under CONN. GEN. STAT. § 52–557n, based on the claim of negligence

arising from the officers’ use of excessive force; and (2) the claim of indemnification under

CONN. GEN. STAT. § 7–465, based on the claim of negligence arising from the officers’ use of

excessive force.

            The Court reserves decision as to summary judgment on all remaining claims against

John Doe, following a properly-filed motion to amend the Complaint and any subsequent

briefing.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

               A. Factual Allegations1

            On October 4, 2014, at or about 11:30 p.m. at night, an unidentified person called 911

and reported an elderly woman in distress at the House of Flowers, located at 456 Main Street in

East Hartford, Connecticut. Defs.’ SMF ¶ 3; Pl.’s SMF ¶ 3.




1
    The following facts are undisputed unless indicated otherwise.


                                                           2
       Mr. Ravalese and his brother, Michael Ravalese, own the House of Flowers (also referred

to as the “Flower Shop”), which sits on a large parcel owned by several members of their family.

Defs.’ SMF ¶ 2; Pl.’s SMF ¶ 2. At the time, Mr. Ravalese and his mother, Carmelina Ravalese

(93 years old at the time), lived together in a single-family residence, also located on the parcel

at 456 ½ Main Street. Id. There is also another finished structure on the parcel known as “the

barn,” which is used for recreational activities. Id.

       The caller reported “that she observed an elderly woman sitting by herself in an armchair

within the Flower Shop screaming and crying.” Defs.’ SMF ¶ 3; Pl.’s SMF ¶ 3.

       Shortly after the call, East Hartford Police Officer Kathryn Weaver arrived at the

property. Defs.’ SMF ¶ 4; Pl.’s SMF ¶ 4. Sometime after that, East Hartford Police Officer

Richard Hill arrived on the scene. Defs.’ SMF ¶ 5; Pl.’s SMF ¶ 5.

       What happened next is in dispute.

       Mr. Ravalese alleges that he was inside his residence with his nephew and a friend when

he heard a knock on the door. Compl. ¶¶ 15–16. When he opened the door, Officer Weaver

allegedly “without meaningful investigation of the facts and circumstances surrounding her

accusations, falsely accused [him] of abusing his 93 year old mother, who was visiting his sister

next door.” Id. ¶ 17. Mr. Ravalese “denied the allegations” and “asked Officer Weaver what she

was talking about,” telling her “that she was making a terrible mistake, that she was on private

property, and to leave.” Defs.’ SMF ¶ 26; Pl.’s SMF ¶ 26.

       Officer Weaver allegedly told Mr. Ravalese that she was going to arrest him. Pl.’s SMF

at 11, ¶ 12 (“ . . . she accused him of ‘abusing an elderly woman and . . . lock[ing] her in a flower

shop’ and then said twice, ‘I’m taking you down.’”) (citing deposition transcripts). Officer

Weaver then allegedly instructed him “to turn around, and then grabbed him and proceed[ed] to




                                                   3
forcibl[y] bring him to the ground by tripping and pushing him.” Id. at 12, ¶ 17. At that point,

she allegedly said “something to the effect of, ‘[w]ell, mistakes happen.’” Id. (citing Plaintiff’s

deposition). Even though he allegedly complied with her order to turn around, Officer Weaver

nevertheless “forcibly threw [him] to the ground, jumped on his back with her knees and twisted

his arms forcefully behind him to apply handcuffs.” Compl. ¶ 20.

       Officer Weaver then allegedly charged Mr. Ravalese with “Breach of Peace” and took

him to the East Hartford Police Station. Id. ¶ 22. When he was “later released on bond,” he

allegedly “was told not to speak with his mother, despite his caretaking role with her and his

continued concern for her wellbeing.” Id. ¶ 23.

       Defendants allege that Officer Weaver had additional conversations before speaking with

Mr. Ravalese. Specifically, Defendants allege that when Officer Weaver arrived at the property

she did not observe an elderly woman, but did see “lights on inside the Flower Shop, despite the

late hour.” Defs.’ SMF ¶ 6. She then allegedly knocked on the door of the House of Flowers and

spoke with Mr. Ravalese’s brother, Michael Ravalese. Id. ¶¶ 7–9. Mr. Ravalese does not dispute

that Officer Weaver spoke with his brother. Pl.’s SMF ¶¶ 7–8.

       Michael Ravalese allegedly reported that his mother “was crying because she was upset

with plaintiff,” because Plaintiff had arrived two hours late to pick her up. Id. ¶¶ 9–10. Because

of his late arrival, Ms. Ravalese allegedly refused to leave with Harry Ravalese. Id. ¶ 11. Michael

Ravalese allegedly reported that Harry Ravalese had called him and “banged on the door of the

establishment numerous times,” and was “hootin’ and hollerin’” outside. Id. ¶ 12.

       Officer Weaver allegedly attempted to corroborate this report by speaking with Ms.

Ravalese, but found that she spoke only limited English. Nevertheless, Ms. Ravalese allegedly

repeated the words “No, Harry” stated “I stay here.” Id. ¶¶ 15–16. She also allegedly “began




                                                  4
speaking quickly in Italian” and made “a ‘shooing’ motion by pushing her hands and/or arms

away from her body with great force and repetition.” Id. ¶ 17. Michael Ravalese allegedly

translated these words and actions for Officer Weaver, telling her that Ms. Ravalese “wanted to

stay with Michael at the Flower Shop and did not want plaintiff around.” Id. ¶ 18. Michael

Ravalese then allegedly informed Officer Weaver that Harry Ravalese “was in a detached

structure located behind the Flower Shop, the barn, and asked that the officer request that

plaintiff not return to the Flower Shop for the remainder of the evening.” Id. ¶ 20.

       It is undisputed that the East Hartford police arrested Harry Ravalese and charged him

with Breach of Peace in the Second Degree. Defs.’ SMF ¶ 28; Pl.’s SMF ¶ 28.

           B. Procedural History

       On September 30, 2016, Harry Ravalese sued the Town of East Hartford, East Hartford

Police Chief Scott Sansom (in both his individual and official capacity), East Hartford Police

Officer Kate Weaver (in both her individual and official capacity), East Hartford Police Sergeant

Joseph Ficacelli (in both his individual and official capacity), and John Doe and Jane Doe, two

unidentified East Hartford Police Officers (in both their individual and official capacity),

alleging causes of action for violations of his constitutional rights under both the United States

and Connecticut Constitutions. Complaint, dated Sept. 30, 2016 (“Compl.”), ECF No. 1. Mr.

Ravalese also sued all of the named Defendants for violations under Connecticut law. Id.

       On November 22, 2016, all named Defendants answered, denying all substantive

allegations of liability and asserting multiple affirmative defenses. Answer, dated Nov. 22, 2016,

ECF No. 30.




                                                 5
       On December 13, 2016, the Court held a telephonic discovery conference and, shortly

thereafter, issued an initial scheduling order setting pre-trial deadlines, with discovery to close by

April 6, 2018. Scheduling Order, dated Dec. 13, 2016, ECF No. 35.

       On August 16, 2017, Mr. Ravalese moved to dismiss Sergeant Ficacelli from the action.

Motion to Withdraw Plaintiff’s Complaint as to Defendant Sergeant Joseph Ficacelli, dated Aug.

16, 2017, ECF No. 42. On August 17, 2017, the Court granted that motion, dismissing all claims

against Sergeant Ficacelli. Order, dated Aug. 17, 2017, ECF No. 43.

       On September 27, 2017, the Town of East Hartford, Chief Scott Sansom, Officer Kate

Weaver, John Doe, and Jane Doe (hereafter, “Defendants”) moved for leave to file an amended

Answer and affirmative defenses. Motion for Leave to File Answer and Amended Affirmative

Defenses, dated Sept. 27, 2017, ECF No. 51.

       On October 3, 2017, the Court granted that motion. See Minute Entry, dated Oct. 3, 2017,

ECF No. 54.

       On November 29, 2018—after the case had been delayed at the request of the parties—

the Court held a telephonic scheduling conference and entered a schedule for briefing dispositive

motions, Minute Entry, dated Nov. 29, 2018, ECF No. 73; Amended Scheduling Order, dated

Nov. 29, 2018, ECF No. 74.

       On February 15, 2019, Defendants moved for partial summary judgment. See Defs.’ Mot.

Specifically, Defendants moved for summary judgment as to: (1) all claims against John Doe and

Jane Doe; (2) all official capacity claims against Ms. Weaver, John Doe, Jane Doe, and Scott

Sansom; (3) all claims under § 1983 for false arrest and malicious prosecution; (4) all state law

claims to the extent that they are predicated upon plaintiff’s arrest and the underlying




                                                  6
investigation; (5) the Monell claim against the Town of East Hartford; and (6) the state law

actions under Connecticut General Statutes §§ 52–557 and 7–465. See Defs.’ Mem. at 34.

         According to Defendants, the only claims that would remain if their motion were granted

in full would be: (1) claims for excessive force against Ms. Weaver under § 1983 and the

Connecticut Constitution; (2) common law assault and battery claims against Ms. Weaver; (3) a

negligence claim against Ms. Weaver arising from her alleged use of excessive force; (4) a

recklessness claim against Ms. Weaver; (5) intentional and negligent infliction of emotional

distress claims against Ms. Weaver arising from her alleged use of excessive force; and (6) a

claim under Connecticut General Statute § 52–557n against the Town of East Hartford arising

from Ms. Weaver’s alleged use of excessive force. Id.

         On April 22, 2019, Mr. Ravalese opposed the motion. See Pl.’s Opp.

         On May 10, 2019, Defendants filed a reply to Mr. Ravalese’s opposition. Reply in

Support of Defs.’ Mot., dated May 10, 2019 (“Reply”), ECF No. 88.

         On May 30, 2019, the Court held oral argument and reserved decision. Minute Entry,

dated May 30, 2019, ECF No. 89.

   II.      STANDARD OF REVIEW

         A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient specific facts to establish that there is a genuine issue

of material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise




                                                  7
properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48.

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.”) (citing Anderson, 477 U.S. at 248).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Id. at 250. When a motion for summary judgment is supported by documentary evidence

and sworn affidavits and “demonstrates the absence of a genuine issue of material fact,” the

nonmoving party must do more than vaguely assert the existence of some unspecified disputed

material facts or “rely on conclusory allegations or unsubstantiated speculation.” Robinson v.

Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The party

opposing the motion for summary judgment “must come forward with specific evidence

demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l Bank of Ariz. v.

Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. Dufort v. City of N.Y., 874 F.3d 338, 343 (2d Cir.

2017). A court will not draw an inference of a genuine dispute of material fact from conclusory




                                                 8
allegations or denials, Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011), and will grant

summary judgment only “if, under the governing law, there can be but one reasonable conclusion

as to the verdict,” Anderson, 477 U.S. at 250.

    III.      DISCUSSION

              A. Claims Against John Doe and Jane Doe

           Defendants move for summary judgment on all claims that were brought against John

Doe and Jane Doe, as Mr. Ravalese never sought to identify either of these defendants or serve

them with process as required by Federal Rule of Civil Procedure 4(m). “On this basis alone,”

Defendants argue, “the Doe defendants should be dismissed from the case.” Defs.’ Mem. at 8

(citing Minney v. Kradas, No. 3:01-cv-1543 (EBB), 2004 WL 725330, at *3 (D. Conn. Mar. 31,

2004); Cammick v. City of N.Y., No. 96 Civ. 4374 (RPP), 1998 WL 796452, at *1 (S.D.N.Y.

Nov. 17, 1998)).

           Mr. Ravalese claims that John Doe has been identified as Officer Richard Hill, “as he

was one of the officers at the scene during the time of the incident.” Pl.’s Opp. at 8. Accordingly,

“plaintiff seeks this Honorable Court’s leave, pursuant to Fed. R. Civ. P. 15, to substitute him as

a party-defendant for his failure to intervene to prevent the constitutional violations.” Id. (citing

FED. R. CIV. P. 15).

           Defendants object that this request has not been properly filed as a motion and therefore

should not be granted. Defs.’ Reply at 5 n.1. Defendants further argue that substantively this

amendment is improper because the statute of limitations on a claim against Mr. Hill may have

run. Id.

           The Court agrees.




                                                    9
       Absent a proper motion setting forth Mr. Ravalese’s basis for amending the Complaint

and explaining why leave to amend should be granted under the governing legal standard—

particularly in light of the fact that discovery ended months ago without any amendment having

been filed—the Court will not grant this amendment. See Hogan v. Fischer, 738 F.3d 509, 517

(2d Cir. 2013) (“Generally, ‘“John Doe” pleadings cannot be used to circumvent statutes of

limitations because replacing a “John Doe” with a named party in effect constitutes a change in

the party sued.’ John Doe substitutions, then, ‘may only be accomplished when all of the

specifications of Fed. R. Civ. P. 15(c) are met.’”) (quoting Aslanidis v. U.S. Lines, Inc., 7 F.3d

1067, 1075 (2d Cir. 1993)); see also Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 541

(2010) (“Where an amended pleading changes a party or a party’s name, [Federal Rule of Civil

Procedure 15(c)] requires, among other things, that ‘the party to be brought in by amendment . . .

knew or should have known that the action would have been brought against it, but for a mistake

concerning the proper party’s identity.’”) (quoting FED. R. CIV. P. 15(c)(1)(C)).

       The Court thus will reserve decision as to summary judgment on all remaining claims

against John Doe, until after it has considered a properly filed motion to amend, which must be

filed no later than June 28, 2019. That motion should address the applicable legal standards

under Federal Rules of Civil Procedure 15(a) and 15(c), and comply with the requirements of

this Court’s Local Rules. See D. Conn. L. Civ. R. 7(f) (stating requirements for filing motion to

amend pleadings in this District).

       Failure to timely file such a motion may be grounds for denying such an amendment in

the future, and may result in the Court granting summary judgment and dismissing the claims

against John Doe for failure to identify and serve John Doe with process as required by Federal

Rule of Civil Procedure 4(m). See Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d




                                                 10
Cir. 2008) (per curiam) (“While Federal Rule of Civil Procedure 15(a) states that leave to amend

should be granted “when justice so requires,” motions to amend should generally be denied in

instances of futility, undue delay, bad faith or dilatory motive, repeated failure to cure

deficiencies by amendments previously allowed, or undue prejudice to the non-moving party.”)

(quoting FED. R. CIV. P. 15(a); citing Foman v. Davis, 371 U.S. 178, 182 (1962)); Minney, 2004

WL 725330, at *3 (“John Doe 1 and Jane Doe 1 have not yet been identified nor have they been

served with process. Accordingly, summary judgment is granted as to any claims against those

defendants under Fed. R. Civ. P. 4(m).”) (citation omitted); see also Dietz v. Bouldin, 136 S. Ct.

1885, 1892 (2016) (“[D]istrict courts have the inherent authority to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases.”).

        Because Mr. Ravalese does not object to dismissing Jane Doe, however, the Court grants

summary judgment to Defendants as to all claims against her, and will dismiss her as a defendant

in this action.

            B. Malicious Prosecution

        A plaintiff seeking to maintain a claim for malicious prosecution under § 1983 must

show: (1) a seizure or other perversion of proper legal procedures implicating plaintiff’s personal

liberty and privacy interests under the Fourth Amendment; and (2) that criminal proceedings

were initiated or continued against plaintiff, with malice and without probable cause, and were

terminated in his or her favor. Lanning v. City of Glen Falls, 908 F.3d 19, 24 (2d Cir. 2018).

There must be an “affirmative indication of innocence” demonstrating that the proceedings were

terminated in his or her favor. Id. at 28 (“When a person has been arrested and indicted, absent

an affirmative indication that the person is innocent of the offense charged, the government’s




                                                 11
failure to proceed does not necessarily ‘impl[y] a lack of reasonable grounds for the

prosecution.’”) (quoting Conway v. Vill. of Mount Kisco, 750 F.2d 205, 215 (2d Cir. 1984).

       Defendants argue that Mr. Ravalese cannot point to an “affirmative indication of

innocence” and that his claim for malicious prosecution under § 1983 then fails as a matter of

law.

       Mr. Ravalese now seeks to “withdraw[] his claim regarding malicious prosecution.” Pl.’s

Opp. at 13. After a motion for summary judgment has been filed, Mr. Ravalese’s statement

alone, however, is not enough. See FED. R. CIV. P. 41(a)(2) (“Except as provided in Rule

41(a)(1), an action may be dismissed at the plaintiff’s request only by court order, on terms that

the court considers proper.”); Belgada v. Hy’s Livery Serv., No. 3:18-cv-177 (VAB), 2019 WL

632283, at *3 (D. Conn. Feb. 14, 2019) (“Once an answer or motion for summary judgment has

been served, however, a plaintiff must seek a court order for dismissal.”) (citing FED. R. CIV. P.

41(a)(2)).

       Because, as a matter of law, in the absence of “affirmative indication of innocence,” Mr.

Ravalese, however, cannot maintain a claim for malicious prosecution, there is no basis for this

claim and it will be dismissed.

             C. False Arrest Claim

        “A § 1983 claim of false arrest based on the Fourth Amendment right to be free from

unreasonable seizures may not be maintained if there was probable cause for the arrest.” Kent v.

Katz, 312 F.3d 568, 573 (2d Cir. 2002) (citing Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996);

Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995)). “Probable cause is established

when the arresting officer has knowledge or reasonably trustworthy information sufficient to

warrant a person of reasonable caution in the belief that an offense has been committed by the




                                                12
person to be arrested.” Singer, 63 F.3d at 119 (citations and internal quotation marks omitted).

“The question of whether or not probable cause existed may be determinable as a matter of law if

there is no dispute as to the pertinent events and the knowledge of the officers, or may require a

trial if the facts are in dispute.” Weyant, 101 F.3d at 852 (internal citations omitted).

        Defendants argue that Officer Weaver had probable cause to arrest Mr. Ravalese, and

therefore has a complete defense to any claim of false arrest against her. More specifically,

Defendants argue that Officer Weaver’s conversation with Michael Ravalese provided her with

probable cause for the arrest as a matter of law because she believed Michael Ravalese told her

the truth about what occurred with Harry Ravalese, and because her interaction with Harry

Ravalese did not undermine Michael Ravalese’s earlier report. See Defs.’ Mem. at 11.

        Plaintiff contends, however, that there are genuine disputes of material fact as to the

pertinent events and the knowledge of the officers.

        The Court agrees.

        “The evidence presented so far in this case, when viewed in the light most favorable to

the plaintiff, indicates that there are genuine issues of material fact as to whether the plaintiff’s

arrest was supported by probable cause.” Colon v. Ludemann, 283 F. Supp. 2d 747, 760 (D.

Conn. 2003).

        First, there appear to be genuinely disputed facts as to what exactly Michael Ravalese

told Officer Weaver, and thus whether Officer Weaver received “‘knowledge or reasonably

trustworthy information sufficient to warrant a person of reasonable caution in the belief that an

offense has been committed by the person to be arrested.’” Curley v. Vill. of Suffern, 268 F.3d

65, 69–70 (quoting Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000)).




                                                  13
       Second, Harry Ravalese told Officer Weaver that she was making a “terrible mistake.”

Defs.’ SMF ¶ 26; Pl.’s SMF ¶ 26. That would appear to be a “circumstance[] [that] raise[s]

doubt” as to the putative victim or eyewitness’s “veracity,” which would mitigate a finding of

probable cause. Yet it is not clear from the undisputed facts, viewed in the light most favorable

to Mr. Ravalese, that Mr. Ravalese was given an opportunity to challenge the account allegedly

provided by his brother before Officer Weaver arrested him.

       Given these credibility issues, the Court, at this stage, cannot determine that Officer

Weaver had probable cause for Mr. Ravalese’s arrest as a matter of law and cannot grant

summary judgment on this basis.

           D. Qualified Immunity as to the False Arrest Claims

       “[G]overnment officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982). However, “[a] defendant is entitled to qualified immunity only if he

can show that, viewing the evidence in the light most favorable to plaintiffs, no reasonable jury

could conclude that the defendant acted unreasonably in light of the clearly established law.”

Golodner v. Berliner, 770 F.3d 196, 205 (2d Cir. 2014) (quoting Demoret v. Zegarelli, 451 F.3d

140, 148 (2d Cir. 2006)). “To overcome the defense of qualified immunity, a plaintiff must show

both (1) the violation of a constitutional right and (2) that the constitutional right was clearly

established at the time of the alleged violation.” Huth v. Haslun, 598 F.3d 70, 73 (2d Cir. 2010)

(citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).

       An arresting officer is entitled to qualified immunity on a false arrest claim under § 1983

“so long as ‘arguable probable cause’ was present when the arrest was made.” Figueroa v.




                                                  14
Mazza, 825 F.3d 89, 100 (2d Cir. 2016) (quoting Zalaski v. City of Hartford, 723 F.3d 382, 390

(2d Cir. 2013)); see also Cerrone v. Brown, 246 F.3d 194, 202 (2d Cir. 2001) (recognizing that

officers “need only have possessed ‘arguable’ probable cause to seize [the plaintiff], not actual

probable cause.”). “A police officer has arguable probable cause ‘if either (a) it was objectively

reasonable for the officer to believe that probable cause existed, or (b) officers of reasonable

competence could disagree on whether the probable cause test was met.’” Figueroa, 825 F.3d at

100 (quoting Zalaski, 723 F.3d at 390); see also Cerrone, 246 F.3d at 202–03 (“Arguable

probable cause exists when ‘a reasonable police officer in the same circumstances and

possessing the same knowledge as the officer in question could have reasonably believed that

probable cause existed in the light of well established law.’”) (quoting Lee v. Sandberg, 136 F.3d

94, 102 (2d Cir. 1997)).

         “Put another way, an arresting officer will find protection under the defense of qualified

immunity unless “no reasonably competent officer” could have concluded, based on the facts

known at the time of arrest, that probable cause existed.” Figueroa, 825 F.3d at 100 (citing

Malley v. Briggs, 475 U.S. 335, 341 (1986)).

         Defendants argue that Officer Weaver is entitled to qualified immunity as to Mr.

Ravalese’s claims of false arrest under 42 U.S.C. § 19832 because there was “at the very least,

arguable probable cause for plaintiff’s arrest.” Defs.’ Mem. at 14 (citing Colon, 283 F. Supp. 2d

at 761).

         Mr. Ravalese argues that “there are many genuine issues of material fact as to whether it

was ‘objective reasonable’ for the investigating officers to find probable cause for arresting the



2
 Qualified immunity “does not provide a defense to state-law intentional torts[.]” Melillo v. Brais, No. 3:17-cv-520
(VAB), 2019 WL 1118091, at *17 (D. Conn. Mar. 11, 2019) (citing Schnabel v. Tyler, 230 Conn. 735, 741 (1994);
Williams v. Hauser, No. 3:96-cv-786 (AHN), 1998 WL 241218, at *7 (D. Conn. May 7, 1998)).


                                                         15
plaintiff based on the ‘investigation’ of the alleged breach of peace, or whether ‘officers of

reasonable competence could disagree on whether the probable cause test was met’ in this case.”

Pl.’s Opp. at 14 (quoting Golio v. Suggs, 285 F. App’x 773, 775 (2d Cir. 2008)).

       The Court disagrees.

        Because Officer Richard Hill accompanied Officer Weaver at the time of the arrest of

Mr. Ravalese, See Defs.’ SMF ¶ 5, Pl.’s SMF ¶ 5, Mr. Ravalese, without more, cannot claim that

“no reasonably competent officer” could have concluded, as Officer Weaver allegedly did, that

she had probable cause to arrest Mr. Ravalese for breach of peace. Officer Weaver therefore had,

at least, “arguable probable cause” to arrest Mr. Ravalese and is entitled to qualified immunity.

       Accordingly, Defendants are entitled to summary judgment as to Mr. Ravalese’s false

arrest claim under § 1983.

           E. Monell Claim

       “Congress did not intend municipalities to be held liable [under section 1983] unless

action pursuant to official municipal policy of some nature caused a constitutional tort.” Monell

v. Dep’t of Soc. Services of City of N.Y., 436 U.S. 658, 691 (1978). To prevail on a claim against

a municipality under section 1983 based on the actions of a public official, a plaintiff must

prove: “(1) actions taken under color of law; (2) deprivation of a constitutional or statutory right;

(3) causation; (4) damages; and (5) that an official policy of the municipality caused the

constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008); see also Miron

v. Town of Stratford, 881 F. Supp. 2d 280, 284 (D. Conn. 2012) (to establish municipal liability,

plaintiff must show that municipality violated federal right through municipal policy, custom, or

practice or decision of municipal policymaker with final policymaking authority).




                                                 16
        Defendants argue that they are entitled to summary judgment because (1) the Town’s

alleged policies regarding training for officers who handle police canines could not have caused

the alleged constitutional violations as the undisputed facts do not indicate the officers were

handling a police canine; (2) the “paucity of evidence” as to any specific policies is insufficient

to allow that claim to reach a jury; and (3) that there is no evidence of deliberate indifference that

would support a Monell claim for failure to supervise and/or train theory. Defs.’ Mem. at 17;

Compl. at Count 12, ¶ 31.

       The Court agrees.

       First, there is nothing in this record indicating the use of a police canine during the

investigation and arrest of Mr. Ravalese. See Defs.’ Mem. at 19. Accordingly, any challenge to

this specific policy cannot have caused the alleged constitutional torts here.

       Second, Mr. Ravalese has not pointed to any specific evidence identifying “a specific

deficiency in the city’s training program” that is “‘closely related to the ultimate injury,’ such

that it ‘actually caused’ the constitutional deprivation.” Amnesty Am. v. Town of West Hartford,

361 F.3d 113, 129 (2d Cir. 2004) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 391

(1989)). While Mr. Ravalese argues that Defendants are attempting to “reverse the burden in

summary judgment by requiring” him “to introduce evidence to support the claim, as opposed to

[Defendants] introducing evidence showing they are entitled to summary judgment[,]” see Pl.’s

Opp. at 18–19, a plaintiff may not “rest on his allegations . . . to get to a jury without ‘any

significant probative evidence tending to support the complaint.’” Anderson, 477 U.S. at 249

(quoting Cities Serv., 391 U.S. at 290). “[T]he plaintiff must present affirmative evidence in

order to defeat . . . summary judgment..” Id. at 257. “Conclusory allegations, conjecture, and




                                                  17
speculation . . . are insufficient to create a genuine issue of fact.” Kerzer v. Kingly Mfg., 156 F.3d

396, 400 (2d Cir. 1998) (citing D’Amico v. City of N.Y., 132 F.3d 145, 149 (2d Cir. 1998)).

         Thus, Mr. Ravalese “‘may not rely on mere speculation or conjecture as to the true nature

of the facts to overcome’” summary judgment.3 Hicks v. Baines, 593 F.3d 159, 166 (2d Cir.

2010) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)). Mr. Ravalese cites to

the deposition testimony of East Hartford police officers on East Hartford’s alleged policy of

self-reporting the use of force, as sufficient at this stage of the case for this claim to go to a jury.

See Pl.’s Opp. at 20–21. He argues that because of this policy “there was no report of Weaver’s

use of force on the plaintiff” and “plaintiff’s injuries” and the “level of force used” were “not

properly documented.” Id. at 20.

         But even assuming that this description of the East Hartford policy is true, which the

Court must at this stage of the case, Mr. Ravalese has failed to point to evidence in the record

indicating that this policy was so closely related to the ultimate injury that it actually caused the

use of force. Apart from identifying that the self-reporting policy exists, the depositions cited by

Mr. Ravalese do not create a genuine issue of fact from which a jury could conclude that the


3
  Likewise, “a jury may not base its verdict on mere speculation, surmise or guesswork.” Prunier v. City of
Watertown, 936 F.2d 677, 680 (2d Cir. 1991) (citation omitted); see also Jaquez v. Flores, No. 10 Civ. 2811 (KBF),
2016 WL 1267780, at *4 (S.D.N.Y. Mar. 30, 2016) (“Plaintiffs have proffered no evidence that supports
that wound A was a substantial contributing factor in Jaquez’s death. Instead, plaintiffs argue that the jury should be
allowed to infer that the wound was a substantial contributing factor without any supportive medical evidence. But
this merely seeks to have the jury engage in speculation. There is no principle of law that would allow this.”)
(citing Prunier, 936 F.2d at 680); Llewellyn v. Asset Acceptance, LLC, 669 F. App’x 66, 68 (2d Cir.
2016) (“Llewellyn has not provided any evidence creating a genuine dispute that her debt was sold to the Citibank
Trust. The district court correctly determined that there was no genuine issue of material fact as to Asset’s valid
ownership of the debt.”) (citations omitted); Henderson v. Sikorsky Aircraft Corp., Inc., 590 F. App’x 9, 10 (2d Cir.
2014) (“Nor has he produced any evidence suggesting that Sikorsky’s explanation is a camouflage for more
insidious motives, testifying only to his ‘belief’ that his failure to receive a pay increase was in fact racially
motivated—an entirely speculative assertion that in any event does not speak directly to Henderson’s claim of
retaliatory animus. Henderson’s conclusory allegations thus fail to create a genuine dispute of material fact
sufficient to defeat summary judgment.”) (citations omitted); Hicks, 593 F.3d at 167(affirming the granting of
summary judgment where, among other things, “Plaintiffs’ affidavits on this point lack specifics and are conclusory;
a party cannot create a triable issue of fact merely by stating in an affidavit the very proposition they are trying to
prove . . . .”) (citations omitted).



                                                          18
policy “created a culture that allowed abuse to exist” that directly “led to constitutional violations

of the plaintiff’s rights.” Id.

        Third, Mr. Ravalese has identified no evidence of deliberate indifference that would

support a Monell claim for failure to supervise and/or train the officers.

        “To prove such deliberate indifference, the plaintiff must show that the need for more or

better supervision to protect against constitutional violations was obvious.” Vann v. City of N.Y.,

72 F.3d 1040, 1049 (2d Cir. 1995) (citing City of Canton, 489 U.S. at 390). “An obvious need

may be demonstrated through proof of repeated complaints of civil rights violations; deliberate

indifference may be inferred if the complaints are followed by no meaningful attempt on the part

of the municipality to investigate or to forestall further incidents.” Id. (citations omitted).

        Plaintiff contends that “[a] jury could readily conclude that the City of East Hartford

failed to adequately train its officers regarding when and how to use force, as well as how to

assess, monitor and provide the proper medical assistance necessary when a detainee such as the

plaintiff suffered an injury.” Pl.’s Opp. at 22. Again, however, Plaintiff has failed to point to any

concrete evidence in the record that would suggest any such jury finding could be based on more

than speculation.

        Accordingly, Defendants are entitled to summary judgment as to Mr. Ravalese’s Monell

claim against East Hartford and Chief Sansom.

        In addition, to the extent that Mr. Ravalese’s Complaint alleges official capacity claims

under 42 U.S.C. § 1983 against Officer Weaver, John Doe, and Chief Sansom, these claims are

duplicative of the Monell claims against East Hartford. See Kentucky v. Graham, 473 U.S. 159,

165 (1985) (“Official-capacity suits . . . ‘generally represent only another way of pleading an

action against an entity of which an officer is an agent.’ As long as the government entity




                                                  19
receives notice and an opportunity to respond, an official-capacity suit is, in all respects other

than name, to be treated as a suit against the entity.”) (quoting Monell, 436 U.S. at 690 n.55;

citing Brandon v. Holt, 469 U.S. 464, 471–72 (1985). Indeed, Mr. Ravalese has conceded as

much. See Pl.’s Opp. at 8 (“Plaintiff concedes that claims against the officers in their official

capacity could be duplicative to the Monell claims against the town.”).

         Accordingly, the Court grants summary judgment as to these duplicative claims as well.

              F. Qualified Immunity as to Negligence Claims

         Municipal employees in Connecticut are generally personally liable for state law torts

arising from “the misperformance of ministerial acts,” but enjoy “qualified immunity” in the

performance of governmental acts.”4 Mulligan v. Rioux, 229 Conn. 716, 727 (Conn. 1994)

(citing Burns v. Bd. of Educ., 228 Conn. 640, 645 (1994)). “‘Governmental acts are performed

wholly for the direct benefit of the public and are supervisory or discretionary in nature.’” Id.

(quoting Gauvin v. New Haven, 187 Conn. 180, 184 (1982)). “In contrast, ‘ministerial refers to a

duty which is to be performed in a prescribed manner without the exercise of judgment or

discretion.’” Id. (quoting Wright v. Brown, 167 Conn. 464, 471 (1975) (internal quotation marks

and alterations omitted)).

         But there are three recognized exceptions to this discretionary act immunity: (1) when the

alleged conduct involves malice, wantonness, or intent to injure; (2) when a statute provides for a

cause of action against a municipality or municipal official for failure to enforce certain laws;

and (3) when the circumstances make it apparent to the public officer that his or her failure to act




4
  As the Connecticut Supreme Court has recognized, “[t]he standard of qualified immunity that protects public
officials from civil suits pursuant to § 1983, arising from the performance of their discretionary functions, is distinct
from that established under our common law.” Mulligan, 229 Conn. at 729 (finding error where the trial court
applied the federal qualified immunity standard to state law tort claim of malicious prosecution).



                                                           20
would be likely to subject an identifiable person to imminent harm. Doe v. Petersen, 279 Conn.

607, 615–16 (Conn. 2006).

         The “identifiable person-imminent harm exception has three requirements: (1) an

imminent harm; (2) an identifiable victim; and (3) a public official to whom it is apparent that his

or her conduct is likely to subject that victim to that harm . . . . All three must be proven in order

for the exception to apply.’” Haynes v. City of Middletown, 314 Conn. 303, 312–11 (2014)

(quoting Edgerton v. Clinton, 311 Conn. 217, 229 (2014)).

         Defendants argue that they are entitled to qualified immunity as a matter of law with

respect to Mr. Ravalese’s claims for negligence that are based on the investigation and arrest,5 as

there is no disputed issue of material fact as to whether any of the recognized exceptions to

discretionary act immunity applies to Plaintiff’s claims.6 Defs.’ Mem. at 22.

         The Court agrees.

         Mr. Ravalese does not dispute that the first two exceptions do not apply, but contends

that the imminent harm exception does because he was an identifiable victim. See Pls.’ Opp. at

23 (“Certainly, consistent with Haynes, a person who merely comes to the door to speak with

police officers, who is then forced to the ground without much discussion, and then dragged to a



5
  The Court notes that Mr. Ravalese’s claims that the officers were negligent in their use of excessive force, and in
their failure to intervene to prevent the use of unreasonable force, could satisfy the third exception. “Connecticut
courts have held that where, as here, an officer is alleged to have used excessive force against a person, he may be
found to have subjected an identifiable person to imminent harm and therefore is not protected from suit by the
doctrine of governmental immunity.” Odom v. Matteo, 772 F. Supp. 2d 377, 395 (D. Conn. 2011) (collecting cases);
Loguidice v. City of Hartford, No. 3:11-cv-786 (VAB), 2015 WL 4094181, at *7 (D. Conn. Jul. 7, 2015)
(“negligence-based claims for [the officers’] alleged use of excessive force fall into one of the exceptions for
discretionary act immunity under Connecticut law.”). Defendants do not seek dismissal of these claims. See Defs.’
Mem. at 34 (“Thus, the only claims which should remain for trial are those against Officer Weaver for unreasonable
force pursuant to . . . negligence (Count Four) . . . . The only claim against the Town proceeding to trial is that
pursuant to § 52-557n for Officer Weaver’s negligent use of force (Count Five).”).
6
  Defendants also argue that the existence of probable cause “negates the requisite element of unreasonableness” for
a claim of negligence. Defs.’ Mem. at 21. Because, however, the Court found a genuine dispute of material fact as to
whether there was probable cause for the arrest, that argument would properly be raised at trial.


                                                         21
cruiser while handcuffed and relaying he is in pain, constitutes an easily identifiable and

immediate victim of such unlawful actions by a police officer.”). But all three requirements of

the exception must be proven for it to apply here.

        The Connecticut Supreme Court recently held that “the proper standard for determining

whether a harm was imminent is whether it was apparent to the municipal defendant that the

dangerous condition was so likely to cause harm that the defendant had a clear and unequivocal

duty to act immediately to prevent the harm.” Haynes, 314 Conn. at 322–23 (overruling Burns v.

Board of Education, 228 Conn. 640 (1994), and other cases holding that a foreseeable harm may

be deemed imminent if the condition that created the risk of harm was only temporary and the

risk was significant and foreseeable). Defendants argue that, under the Haynes standard,

“imminent harm” is missing from this record.7

        The Court agrees.

        Focusing solely on the defendant officers’ alleged negligence with respect to the

investigation and arrest, as a matter of law, the conduct alleged—responding to a 911 call,

interviewing witnesses and the alleged victim in response, knocking on Plaintiff’s door, and then

deciding to arrest him—was not a dangerous condition so likely to cause Plaintiff harm that a

clear and unequivocal duty to act immediately to prevent the harm was created. See Martinez v.

City of New Haven, 328 Conn. 1, 11 (2018) (“[P]laintiff failed to satisfy the imminent harm

prong of the exception because he failed to prove that it was apparent to the defendants that the

claimed dangerous condition, namely, students running with safety scissors, was so likely to

cause harm that a clear and unequivocal duty to act immediately was created . . . . Unlike the


7
 Defendants also argue that the exception does not apply because the alleged harm was not physical in nature. See
Defs.’ Mem. at 25 (collecting cases). Because most of the cases cited were decided before Haynes, and because the
“harm” Plaintiff alleges—i.e., being violently thrown to the ground and dragged to the cruiser—is physical in
nature, the Court does not reach this argument.


                                                       22
broken locker and student horseplay in the locker room in Haynes, which the school had been

aware was a problem since the beginning of the school year; the defendants had not experienced

any problems with student behavior in the auditorium. Thus, the defendants had no reasonable

way to anticipate that a student would be cut in the course of attempting to pick up safety

scissors in the auditorium at the same time as another student.”) (citing Haynes, 314 Conn. at

325).

        Otherwise, every decision to investigate or respond to an emergency report where it could

conceivably lead to the use of excessive force would be subject to liability. Put another way, the

disputed issue in this case is not whether the East Hartford police officers should have responded

to and investigated the 911 call—there is nothing in this record to suggest that they should not

have responded and investigated—but whether the officers acted appropriately when responding

and investigating, i.e., used too much force on Mr. Ravalese.

        Accordingly, because the imminent harm exception does not apply, Defendants’ qualified

immunity is an absolute bar to their liability here, and they are entitled to summary judgment as

to the negligence-based claims arising from the investigation and arrest only—but not with

respect to those that arise from the alleged use of excessive force.

           G. Intentional Infliction of Emotional Distress

        Under Connecticut law, four elements must be established to prevail under a claim

for intentional infliction of emotional distress: “(1) that the actor intended to inflict emotional

distress or that he knew or should have known that emotional distress was the likely result of his

conduct; (2) that the conduct was extreme and outrageous; (3) that the defendant’s conduct was

the cause of the plaintiff’s distress; and (4) that the emotional distress sustained by the plaintiff




                                                  23
was severe.” Appleton v. Bd. of Educ. of Town of Stonington, 254 Conn. 205, 210 (2000)

(internal quotation marks and citation omitted).

         Defendants argue that they are entitled to summary judgment as to Mr. Ravalese’s claim

of intentional infliction of emotional distress under Connecticut law—arising from the

investigation and arrest only8—because Defendants’ conduct was not “extreme or outrageous” as

a matter of law.9

         Plaintiffs argue that there are genuine issues of material fact as to “whether the

defendants’ actions were sufficiently extreme and outrageous[,]” and that the officers’ conduct in

this case is generally “similar to the conduct of the defendants” in two Connecticut Superior

Court cases, Balogh v. City of Shelton and Mikita v. Barre, where the “courts held that there was

a question of fact as to whether the defendants’ actions were sufficiently extreme and

outrageous.” Pl.’s Opp. at 26–27 (citing Balogh v. City of Shelton, No. XX-XXXXXXX-S, 2002 WL

523225, *7 (Conn. Super. Ct. Mar. 18, 2002); Mikita v. Barre, No. CV990430564, 2001 WL

651171, * 1 (Conn Super. Ct. May 22, 2001)).

         The Court disagrees.




8
 Defendants do not seek dismissal of the intentional infliction of emotional distress claim predicated on the use of
excessive force. See Defs.’ Mem. at 34 (“Thus, the only claims which should remain for trial are those against
Officer Weaver for unreasonable force pursuant to . . . intentional and negligent infliction of emotional distress
(Counts Seven and Eight, respectively).”). The Court therefore does not reach this issue..
9
  Defendants make two additional arguments. First, they argue that “[b]ecause of the existence of probable cause,
plaintiff cannot predicate either emotional distress claim on his arrest,” Defs.’ Mem. at 27, an argument the Court
addresses in further detail below. Second, Defendants argue that Mr. Ravalese has produced no evidence that he has
suffered any “emotional upset of a very serious kind” and, specifically, a lack of medical evidence given that he “has
never been diagnosed with depression or anxiety” and has not been “prescribed with any medication for such a
malady following his arrest.” Defs’ Mem. at 27. But “it is not clear that medical evidence is required for a finding of
‘severe’ emotional distress[.]” Zadrowski v. Town of Plainville, No. 3:09-cv-1367 (DJS), 2013 WL 5435491, at *13
(D. Conn. Sept. 30, 2013); see also Birdsall v. City of Hartford, 249 F. Supp. 2d 163, 175 (D. Conn. 2003) (“It is not
clearly established that failure to seek medical treatment precludes a showing of severe emotional distress sufficient
to establish a claim of intentional infliction of emotional distress.”). As a result, the Court declines to grant summary
judgment on this basis.



                                                           24
         First, these cases are distinguishable.10

         Second, and more importantly, “[w]hether a defendant’s conduct is sufficient to satisfy

the requirement that it be extreme and outrageous is initially a question for the court to

determine.” Appleton, 254 Conn. at 210 (citing Bell v. Bd. of Educ., 55 Conn. App. 400, 410

(1999)). “‘Liability has been found only where the conduct has been so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.’” Id. at 210–11 (quoting

RESTATEMENT (SECOND) OF TORTS § 46, cmt. d (Am. Law Inst. 1965)).

         Here, the intentional infliction of emotional distress claims related to the investigation

and arrest can be distinguished from the excessive force claim and evaluated separately to

determine whether the conduct of the investigation and arrest, apart from the use of force, was

extreme and outrageous.

         Whether or not there was probable cause for the arrest, it is undisputed that the

investigation undertaken by Officer Weaver occurred in response to a citizen report of an elderly

woman in distress. It is also undisputed that Officer Weaver interviewed Michael Ravalese and,




10
  In Balogh, the court treated the investigation, arrest, and use of force as one continuous course of conduct, finding
that reasonable minds could differ as to whether the entire course of conduct was extreme and outrageous. See
Balogh, 2002 WL 523335, at *7 (“The plaintiff argues that the defendants engaged in extreme and outrageous
conduct by arresting the plaintiff without probable cause and without an adequate investigation, using excessive
force in arresting the plaintiff, and erroneously representing in the police report that the plaintiff was intoxicated and
had made certain inculpatory statements. Should the plaintiff establish such facts to the satisfaction of a jury, a jury
could reasonably find that the police officers engaged in an extreme abuse of their authority in a way which is
intolerable in a civilized society.”) (footnote and citations omitted). As a result, the court did not separately consider
whether the investigation and arrest, on their own, were “extreme and outrageous.”
     In Mikita, the plaintiff was arrested after being lured to the United States Package Office under false
pretenses—believing that he was responding to a notice that he had received an oversized package—and was then
brought into a back room, placed under arrest, and handcuffed, before police realized that they had the arrested the
wrong person. Mikita, 2001 WL 651171, at *1. There were no accusations of excessive force involved. The court
also did not discuss its reasoning, nor did it hold that the investigation and wrongful arrest were extreme and
outrageous; it simply held that it found no sufficient basis to overturn a previous judge’s ruling that reasonable
minds could differ as to whether the conduct was extreme and outrageous. Id. at *4.



                                                           25
afterward, decided to interview Harry Ravalese. The Court finds no support for the notion that an

investigation undertaken in such circumstances constitutes “extreme or outrageous” conduct

“utterly intolerable in a civilized community.” Appleton, 254 Conn. at 210–11.

         An arrest supported by probable cause generally cannot be the basis for an intentional

infliction of emotional distress claim.11 But “those courts also routinely recognize the possibility

that—much like the Fourth Amendment requires that a search be both justified and conducted in

a reasonable manner—other factors might allow an arrest properly based on probable cause to

give rise to tort liability.” Cotto v. City of Middletown, 158 F. Supp. 3d 67, 88 (D. Conn. 2016)

(collecting cases). Thus, probable cause may not always preclude intentional infliction of

emotional distress liability, where other aggravating factors that may constitute extreme and

outrageous conduct are present.12

         Similarly, where probable cause has not yet been established, courts have recognized that

a plaintiff generally must allege more than the mere fact of the arrest to sustain an intentional


11
   See, e.g., Brooks v. Sweeney, 299 Conn. 196, 207, 209 (2010) (affirming trial court’s finding that warrant was
supported by probable cause, and therefore defendant was entitled to judgment as a matter of law on the intentional
infliction of emotional distress claim because “although ‘being arrested and subject to prosecution may have been
traumatic to the plaintiff, enforcement of the law can hardly be called conduct beyond the acceptable bounds of
decent society.’”) (quoting Brooks v. Sweeney, No. CV065005224S, 2008 WL 5481203, at *4 (Conn. Super. Ct.
Nov. 28, 2008); Washington v. Blackmore, 119 Conn. App. 218, 223 (2010) (affirming trial court’s finding that
probable cause for a warrantless arrest existed, and therefore precluded recovery on intentional infliction of
emotional distress claim); see also Lamar v. Brevetti, 173 Conn. App. 284, 290 (2017) (“The existence of probable
cause, under the facts and circumstances of this case, is irrefragable and therefore the court properly rendered
summary judgment as to the negligent and intentional infliction of emotional distress counts.”).
12
  See Zalaski v. City of Hartford, 704 F. Supp. 2d 159, 176 (D. Conn. 2010) (“As a matter of law—absent other
factors that may constitute ‘extreme and outrageous’ conduct—an arrest will not be considered intentional infliction
of emotional distress if the arresting officer has probable cause to make the arrest.”) (citing Winter v. Northrop, No.
3:06-cv-216 (PCD), 2008 WL 410428, at *7 (D. Conn. Feb. 12, 2008) (“To the extent Plaintiff’s claim for
intentional infliction of emotional distress against Defendant Northrop is based on the mere fact of his involvement
in Plaintiff’s arrests, it similarly fails.”); Blalock v. Bender, No. 3:04-cv-1519, 2006 WL 1582217, at *6–7 (D. Conn.
June 1, 2006) (“[I]t has not been shown that Defendant’s conduct was either extreme or outrageous. To the contrary,
Defendant has shown that he had probable cause to arrest Plaintiff. Moreover, the evidence shows that Plaintiff was
not arrested in front of his peers, but in the Vice Principal’s office. Pursuant to Plaintiff’s request, the arresting
officers did not handcuff Plaintiff inside the school, but waited until they were in the parking lot to do so. Plaintiff,
in his deposition, admits that he did not notice whether any other people were around the police cruiser at the time
he was being handcuffed.”)).


                                                           26
infliction of emotional distress claim. See, e.g., Chase v. Nodine’s Smokehouse, Inc., 360 F.

Supp. 3d 98, 119 (D. Conn. 2019) (“Ms. Chase alleges more than the simple fact of her arrest;

she alleges improper conduct leading up to an arrest which caused her significant emotional

distress . . . . these allegations are sufficient to state a claim for intentional infliction of emotional

distress.”); Lawson v. Hilderbrand, 88 F. Supp. 3d 84, 101–02 (“The police gained entry to

the Lawson home late at night under false pretenses. . . . . They arrested Duncan despite their

absence of lawful authority to be in the home. . . . . They did all this because Duncan stood up for

his constitutional right to have the police obtain a warrant to search his home. A reasonable jury

could conclude that the police engaged in outrageous conduct intended to inflict emotional

distress on the Lawson family.”), rev’d on other grounds, 642 F. App’x 34 (2d Cir. 2016).

        As a result, the general rule that the conduct, to be considered “extreme and outrageous,”

must be “so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community,” is what controls. A finding of probable cause thus may indicate that the conduct of

the arrest was not “extreme or outrageous.” See, e.g., Washington v. Blackmore, 2008 WL

5156436, at *7 (Conn. Super. Ct. Nov. 10, 2008) (“While an arrest absent probable cause might

be sufficiently outrageous to give rise to a claim for intentional infliction of emotional

distress, the plaintiff has not offered any allegations that the arrest was any more outrageous than

a standard arrest. . . . . Because it is found that the defendant officers had probable cause when

arresting the plaintiff, the defendants’ conduct in making the arrest lacks the severity or

outrageousness that a viable claim for intentional infliction of emotional distress requires.”)

(footnote omitted), aff’d, 119 Conn. App. 218 (2010).




                                                   27
       As a result, while the intentional infliction of emotional distress claim based on alleged

excessive force will proceed to trial, the mere fact of the arrest here—without more—cannot

sustain an intentional infliction of emotional distress claim.

       Accordingly, the Court grants summary judgment as to Mr. Ravalese’s claim of

intentional infliction of emotional distress arising from Defendants’ investigation and arrest only.

           H. Negligent Infliction of Emotional Distress

       “To prevail on a claim of negligent infliction of distress, the plaintiff is required to prove

that ‘(1) the defendant’s conduct created an unreasonable risk of causing the plaintiff emotional

distress; (2) the plaintiff’s distress was foreseeable; (3) the emotional distress was severe enough

that it might result in illness or bodily harm; and (4) the defendant’s conduct was the cause of the

plaintiff’s distress.’” Hall v. Bergman, 296 Conn. 169, 182 n.8 (2010) (quoting Carrol v. Allstate

Ins. Co., 262 Conn. 433, 444 (2003)).

       Defendants argue that Plaintiff’s claim for negligent infliction of emotional distress

arising from the investigation and arrest “fails for the same reasons that her negligence claim

does, namely, that the harm at issue is not the physical injury typically recognized by

Connecticut courts, and plaintiff has not presented evidence from which bodily harm can be

reasonably inferred.” Defs.’ Mem. at 30 n.12.

       Because the “imminent harm” exception does not apply to any negligence-based claims

arising from the investigation and arrest, Defendants enjoy qualified immunity with respect to

Plaintiff’s negligent infliction of emotional distress claim.

       Accordingly, the claim for negligent infliction of emotional distress arising from

Defendants’ investigation and arrest will be dismissed.




                                                  28
             I. Recklessness

        To prevail on a claim of recklessness under Connecticut common law, a plaintiff must

demonstrate a state of mind that indicates “more than negligence, more than gross negligence.”

Craig v. Driscoll, 262 Conn. 312, 342 (2003) (quoting Craig v. Driscoll, 64 Conn. App. 699, 720

(2001)). “Recklessness is a state of consciousness with reference to the consequences of one’s

acts . . . . The state of mind amounting to recklessness may be inferred from conduct. But, in

order to infer it, there must be something more than a failure to exercise a reasonable degree of

watchfulness to avoid danger to others or to take reasonable precautions to avoid injury to them

. . . . [R]eckless misconduct . . . . is such conduct as indicates a reckless disregard of the just

rights or safety of others or of the consequences of the action.” Id. (quoting Craig, 64 Conn.

App. at 720).

        Defendants argue that Plaintiff’s claim for recklessness arising from the investigation and

arrest fails because the standard for proving recklessness, as outlined above, is higher than the

standard for proving negligence.13 Defs.’ Mem. at 30 n.12.

        Because the officers’ conduct in the course of the investigation and arrest did not indicate

any “dangerous condition” that could satisfy the “imminent harm” exception to discretionary act

immunity, Plaintiff has failed to offer any evidence on which a jury could reasonably conclude

that the officers’ conduct was reckless. See, e.g., Doe v. Boy Scouts of Am. Corp., 323 Conn. 303,

331 (2015) (“[T]he plaintiff presented evidence that would support a finding that the defendant

was aware of numerous instances of sexual abuse of participants in the Boy Scouts during Boy

Scout activities in the years preceding Hepp’s sexual abuse of the plaintiff. . . . . On the basis of

this evidence, reasonable minds could disagree as to whether the risk of sexual abuse was


13
  Defendants have not moved to dismiss the claim of recklessness based on the officers’ alleged use of excessive
force. See Defs.’ Mem. at 2 n.1.


                                                        29
sufficiently great such that the defendant either knew or should have known that its failure to

take those precautions would expose Boy Scout participants to a great risk of harm. Accordingly,

we conclude that the issue is one for the jury.”) (citation omitted).

        Accordingly, the claim of recklessness arising from the investigation and arrest will be

dismissed.

             J. Claims Under Art. I §§ 8, 20 of the Connecticut Constitution

        Defendants argue that they are entitled to summary judgment as to Mr. Ravalese’s claims

under Article I, sections 8 and 20 of the Connecticut Constitution because these sections do not

provide for recognized causes of action. Defs.’ Mem. at 30 (citing Salas v. Town of Enfield, No.

3:14-cv-1883 (WWE), 2015 WL 5121440, at *2 (D. Conn. Aug. 30, 2015)).

        Mr. Ravalese does not directly dispute this, but instead “withdraws his claims premised

on a private cause of action under Article First, Sec. 8 & 20 of the Connecticut Constitution.”

Pl.’s Opp. at 27.

        As discussed above, once a motion for summary judgment has been filed, Mr. Ravalese’s

statement alone is not enough. See supra § III.B.

        Because, however, as a matter of law, Mr. Ravalese cannot maintain a claim under these

constitutional provisions, these claims will be dismissed. See Kelley Prop. Dev., Inc. v. Lebanon,

226 Conn. 314, 339–40 (1993) (finding that a cause of action under Art. First, § 8 of the

Connecticut Constitution does not exist and declining to recognize one); ATC P’ship v. Town of

Windham, 251 Conn. 597, 616–17 (1999) (affirming Kelley and finding that the remedies already

available under state and constitutional law “obviate the need for judicial recognition of a

freestanding tort claim under article first, § 8, of our state constitution.”); Minto v. Dep’t of

Mental Health & Addiction Servs., No. HHDCV176076730S, 2018 WL 710124, at *9 (Conn.




                                                  30
Super. Ct. Jan. 11, 2018) (“Connecticut courts have unanimously declined to recognize a private

cause of action under article first, § 20, of the Connecticut Constitution.”) (collecting cases);

St. Louis v. Wu, No. 3:19-cv-320 (KAD), 2019 WL 2357566, at *7 (D. Conn. Jun. 4, 2019)

(“The Connecticut Superior Courts have repeatedly declined to recognize a private right of

action under Article First §§ 1 and 20 of the Connecticut Constitution.”) (collecting cases);

Monger v. Conn. Dep’t of Transp., No. 3:17-cv-205 (JCH), 2017 WL 3996393, at *6 (D. Conn.

Sept. 11, 2017) (“[T]he Connecticut Supreme Court has not recognized a private cause of action

under [Art. First,] Section 20. Several Connecticut Superior Courts have considered the issue and

refused to do so.”) (collecting cases).

             K. Claims Under Conn. Gen. Stat. § 52–577n

        Connecticut has replaced its common law, court-articulated rules of municipal liability

with Connecticut General Statute § 52–577n. See Considine v. City of Waterbury, 279 Conn.

830, 836 (2006) (describing legislative history of the statute). The Connecticut Supreme Court

has recognized that the statute “clearly and expressly abrogates the traditional common-law

doctrine in this state that municipalities are immune from suit for torts committed by their

employees and agents.” Spears v. Garcia, 263 Conn. 22, 29 (2003) (citations omitted). Thus, a

plaintiff may bring a direct cause of action for negligence against a municipality under this

statute.14 Id. at 24, 29, 46–47.

        Significantly, the statute provides that a municipality “shall be liable for damages to

person or property caused by: (A) The negligent acts or omissions of such political subdivision



14
   The statute does not, however, impact the availability of qualified immunity as a common-law defense for
municipal employees in their individual capacity. See Spears, 263 Conn. at 47 (“When a municipal employee
is sued, he or she may assert qualified immunity as a common-law defense. This defense is intended to protect the
employee, not the municipality that otherwise is cloaked with its own immunity absent express statutory
abrogation.”).



                                                        31
or any employee, officer or agent thereof acting within the scope of his employment or official

duties; [and] (B) negligence in the performance of functions from which the political subdivision

derives a special corporate profit or pecuniary benefit[.]” CONN. GEN. STAT. § 52–577n(a)(1).

The statute further provides that a municipality “shall not be liable for damages to person or

property caused by: (A) Acts or omissions of any employee, officer or agent which constitute

criminal conduct, fraud, actual malice or wilful misconduct; or (B) negligent acts or omissions

which require the exercise of judgment or discretion as an official function of the authority

expressly or impliedly granted by law.” CONN. GEN. STAT. § 52–577n(a)(2).

         Defendants move for summary judgment on Mr. Ravalese’s claims for negligence under

this statute against East Hartford, arguing that he seeks to hold the town liable for negligence

committed in the course of discretionary acts—an immunity which the statute, it contends,

preserves.15 Defs.’ Mem. at 32–33.

         The Court agrees, in part.

         While the statute abrogates governmental immunity with respect to negligence in the

course of non-discretionary acts, it preserves it with respect to discretionary acts. See CONN.

GEN. STAT. § 52–557n(a)(2) (“Except as otherwise provided by law, a political subdivision of

the state shall not be liable for damages to person or property caused by . . . (B) negligent acts or

omissions which require the exercise of judgment or discretion as an official function of the



15
  Defendants also move for summary judgment on Mr. Ravalese’s claims for intentional torts under CONN. GEN.
STAT. § 52-577n. See Defs.’ Mem. at 32 (“The causes of action set forth in Counts Two (excessive force in violation
of federal law and the Connecticut Constitution), Three (assault and battery), Six (recklessness), Seven (intentional
infliction of emotional distress), Ten (failure to intervene under the state constitution), and Eleven (state
constitutional claims for false arrest and malicious prosecution) are intentional torts . . . . there is no basis in the law
to hold the Town liable for the intentional tort claims, and, consequently, the Town is entitled to summary judgment
in its favor as to each such claim.”). But the Complaint only alleges that East Hartford is liable under the statute for
“the negligent acts of Defendant East Hartford Police Officers that were committed in the course and scope of their
employment and that directly and proximately caused Plaintiff’s severe and permanent injuries and damages[.]”
Compl. ¶ 40. Accordingly, the Court need not reach this issue.


                                                            32
authority expressly or impliedly granted by law.”). Determining whether a municipal official’s

alleged negligence occurred in the course of a ministerial duty is ordinarily a question of law that

can be resolved on summary judgment. See Ventura v. Town of East Haven, 330 Conn. 613, 634

(2019) (reaffirming previous holdings that “the issue of whether a statute, regulation or other

provision of law creates a ministerial duty ordinarily presents a question of law to be decided by

the court” and expressly disavowing language in prior cases that created mistaken impression

that it was ordinarily a question of fact).

        As noted above, the alleged negligence of Officer Weaver in the use of excessive force

could fall within the third recognized exception to governmental immunity; as a result, the Court

cannot determine whether it is a discretionary act to which East Hartford would also be entitled

to immunity at the summary judgment stage. See Ventura, 330 Conn. at 636 n.11 (“[A]lthough

the ultimate determination of whether governmental immunity applies is typically a question of

law for the court, there may well be disputed factual issues material to the applicability of the

defense, the resolution of which are properly left to the trier of fact.”) (collecting cases); Odom,

772 F. Supp. 2d at 399 (“Section 52–557n extends the same discretionary act immunity that

applies to municipal officials to the municipalities themselves.”); Bussolari v. City of Hartford,

No. 3:14-cv-149 (JAM), 2016 WL 4272419, at *3 (D. Conn. Aug. 12, 2016) (“Connecticut

courts have allowed for recovery under Connecticut’s negligence-based municipal liability

statute, Conn. Gen. Stat. § 52-577n, in cases involving allegations of excessive force by police

officers.”) (citations omitted).

        East Hartford therefore is not entitled to summary judgment as to Plaintiff’s claim under

CONN. GEN. STAT. § 52–557n arising from the use of excessive force.




                                                 33
        As discussed above, however, Defendants have established that the officers are immune

from Plaintiffs’ claims for negligence arising from the investigation and arrest only. See supra

§ III.F. Because “Section 52–557n extends the same discretionary act immunity that applies to

municipal officials to the municipalities themselves[,]” Odom, 772 F. Supp. 2d at 399, East

Hartford is entitled to summary judgment as to Mr. Ravalese’s claims for negligence arising

from the investigation and arrest.

             L. Indemnification Claim

        Under Connecticut General Statute § 7–465, municipalities must indemnify their

employees for “all sums” those employees become obligated to pay as damages for their tortious

acts committed in the performance of their duties and within the scope of their employment,

except for those sums arising from “willful16 or wanton” acts performed while discharging their

duties. CONN. GEN. STAT. § 7–465(a). This statute “imposes no liability upon a municipality for

breach of any statutory duty of its own.” Ahern v. City of New Haven, 190 Conn. 77, 82 (1983)

(citation omitted). Rather, “[t]he municipality’s liability is derivative.” Id.; Myers v. City of

Hartford, 84 Conn. App. 395, 401 (2004) (“Section 7–465 is an indemnity statute; it does not

create liability.”).

        Thus, the “cause of action for indemnification concerns itself with the obligation to pay

but only with respect to covered transactions.” Ahern, 190 Conn. at 83. Accordingly, “the

municipality’s duty to indemnify attaches only when the employee is found to be liable and the




16
  The statute adopts the spelling “wilful,” which is an alternative spelling of “willful.” See Willful, BLACK’S LAW
DICTIONARY (9th ed. 2009); see also Eugene Volokh, Wilful vs. Willful, VOLOKH CONSPIRACY (Oct. 19, 2011, 3:01
PM), http://volokh.com/2011/10/19/wilful-vs-willful/. Courts have accordingly used the term interchangeably. See,
e.g., Edwards v. City of Hartford, No. 3:13-cv-878 (WWE), 2015 WL 7458501, at *6 (D. Conn. Nov. 23, 2015)
(“Section 7-465 is an indemnity statute, providing that the municipality’s duty to indemnify attaches when the
employee is found to be liable and the conduct does not fall within the exception for willful and wanton acts.”).


                                                        34
employee’s actions do not fall within the exception for wilful and wanton acts.” Myers, 84 Conn.

App. at 401.

         Defendants argue that because Mr. Ravalese “cannot as a matter of law establish his

negligence claims based on his arrest against Officer Weaver” he cannot sustain any claim for

indemnification under CONN. GEN. STAT. § 7–465. Defs.’ Mem. at 33.

         Plaintiff accordingly argues that “if the defendant police officer(s) are found liable on any

counts sounding in negligence, then the [Town] of East Hartford is obligated to reimburse the

plaintiff for any judgment against the officer(s).” Pl.’s Opp. at 29.

         The Court agrees.

         While no claim for indemnification survives as to the negligence of the officers in the

investigation and arrest only, as those negligence claims have already been dismissed, see supra

§ III.F, Plaintiff’s claim for negligence arising from the use of excessive force remains in this

case, see supra at n.5. Defendants argue that the excessive force claims involving allegations of

“willful or wanton” acts would not result in indemnification.17 See Defs.’ Mem. at 33 (“As such,

plaintiff may only seek damages arising from Officer Weaver’s purported negligence, as each

and every other common law claim asserted by plaintiff includes allegations of willful or wanton

conduct.”); see also CONN. GEN. STAT. § 7–465(a) (municipality shall pay damages for

employee’s tortious acts in performance of employee’s duties, within scope of his employment,

“and if such occurrence, accident, physical injury or damage was not the result of any willful or

wanton act of such employee in the discharge of such duty.”).




17
  The Connecticut Supreme Court has recognized that the terms “willful,” “wanton,” and “reckless” have “in
practice . . . been treated as meaning the same thing . . . . willful, wanton, or reckless conduct tends to take on the
aspect of highly unreasonable conduct, involving an extreme departure from ordinary care, in a situation where a
high degree of danger is apparent.” Matthiessen v. Vanech, 266 Conn. 822, 833 (2003) (quoting Craig v. Driscoll,
262 Conn. 312, 342–43 (2003)).


                                                           35
         But where negligence claims based on excessive force proceed to trial, derivative

§ 7–465 claims may also proceed to trial. See, e.g., Bussolari, 2016 WL 4272419, at *5

(“Because the negligence claims against the individual officer defendants shall proceed to trial,

the City of Hartford may also properly remain as a defendant in this case.”) (citing Edwards,

2015 WL 7458501, at *6). Because Mr. Ravalese also alleges in his Complaint that such acts

were intentional does not prevent him pursuing multiple theories of liability—including, as here,

one asserting negligence in the use of excessive force. See Bussolari, 2016 WL 4272419, at *4

(declining to dismiss negligence claims as inconsistent with intentional tort claims in light of the

“baseline rule that a plaintiff is generally permitted to plead and prove his or her case on

alternative and sometimes inconsistent theories of liability.”); Alvia v. City of Waterbury, No.

3:15-cv-1162 (RNC), 2018 WL 1587459, at *7 (D. Conn. Mar. 31, 2018) (adopting reasoning of

Bussolari and declining to dismiss negligence claim as inconsistent with excessive force and

intentional infliction of emotional distress claims) (citing Bussolari, 2016 WL 4272419, at *3).

         Because genuine issues of material fact remain that preserve a basis for underlying

liability sufficient to maintain a claim under CONN. GEN. STAT. § 7–465, the Court denies

summary judgment on this claim.

   IV.      CONCLUSION

         For the reasons explained above, Defendants’ motion for summary judgment is

GRANTED IN PART AND DENIED IN PART.

         The Court grants summary judgment to Defendants as to the following of Plaintiff’s

claims: (1) all claims against Jane Doe; (2) the claim for malicious prosecution under 42 U.S.C.

§ 1983; (3) the claim of false arrest under 42 U.S.C. § 1983; (4) the Monell claim against East

Hartford and Chief Sansom; (5) the official capacity claims against Officer Weaver, John Doe,




                                                 36
and Chief Sansom, which are duplicative of the Monell claim; (6) the claims of negligence

arising from the officers’ investigation and arrest of Plaintiff only; (7) the claim of intentional

infliction of emotional distress arising from the officers’ investigation and arrest only; (8) the

claim of negligent infliction of emotional distress arising from the officers’ investigation and

arrest only; (9) the claim of recklessness arising from the officers’ investigation and arrest only;

(10) the claims under Article I, §§ 8 and 20 of the Connecticut Constitution; and (11) the claims

of municipal liability under CONN. GEN. STAT. § 52–557n that are based on the claims of

negligence arising from the officers’ investigation and arrest only.

       The Court denies Defendants’ motion with respect to the following claims: (1) the claim

of municipal liability under CONN. GEN. STAT. § 52–557n, based on the claim of negligence

arising from the officers’ use of excessive force; and (2) the claim of indemnification under

CONN. GEN. STAT. § 7–465, based on the claim of negligence arising from the officers’ use of

excessive force.

       The Court reserves decision as to summary judgment on all remaining claims against

John Doe, following a properly-filed motion to amend the Complaint and any subsequent

briefing. As stated above, that motion must be filed no later than June 28, 2019.

       Because the Court has granted summary judgment on all claims against Jane Doe, she is

dismissed as a defendant in this case.

       This case will proceed to trial against Officer Weaver on the following claims: (1) the

claims of excessive force, under 42 U.S.C. § 1983 and the Connecticut Constitution; (2) the

claims for assault and battery, under Connecticut law; (3) the claim for negligence arising from

the officers’ alleged use of excessive force, under Connecticut law; (4) the claim for recklessness

arising from the officers’ alleged use of excessive force, under Connecticut law; (5) the claim for




                                                  37
intentional infliction of emotional distress arising from the officers’ alleged use of excessive

force, under Connecticut law; and (6) the claim for negligent infliction of emotional distress

arising from the officers’ alleged use of excessive force, under Connecticut law.

         The case will proceed against East Hartford on the following claims: (1) the claim of

municipal liability under CONN. GEN. STAT. § 52–557n, based on the claim of negligence arising

from the officers’ use of excessive force; and (2) the claim of indemnification under CONN. GEN.

STAT. § 7–465, based on the claim of negligence arising from the officers’ use of excessive

force.

         SO ORDERED at Bridgeport, Connecticut, this 14th day of June, 2019.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                 38
